Title: To John Adams from Joseph Wheaton, 18 February 1802
From: Wheaton, Joseph
To: Adams, John



Excellent Sir
Washington Feby 18th: 1802

Your favor with which I have been so highly gratified, & which so deeply impresses me with a Sense of your goodness & consideration, came to hand the fiftenth instt, the long detention by the way adds to the Idea which had formed, that the spoilers hand might have been laid on some of the papers directed to your address—I hope my fears are groundless—I will deem myself permitted Suitable to acknowledge the gratification of yours of the 9th. Ulto. at a future day—please to accept the homage of my profound respect
J. Wheaton